DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 


        Claims 1 - 20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claims of the following: U.S. Patent No. 10,498,973, U.S Patent No. 10,827,132, and U.S Patent No. 11,290,659.  Although the conflicting claims are not identical, they are not patentably distinct from each other because independent claims of U.S. Patent No. 10,498,973, U.S Patent No. 10,827,132, U.S Patent No. 11,290,659 and independent claims of the present application share the following: A method comprising: establishing, by a processing system including at least one processor, a communication session between at least a first communication system of a first user and a second communication system of a second user, the communication session including first video content of a first physical environment of the first user and second video content of a second physical environment of the second user; determining, by the processing system, at least a first visualization action associated with a first physical object in the first physical environment in accordance with a first configuration setting of the first user for the communication session; obtaining, by the processing system, the first video content from at least a first camera of the first communication system; detecting, by the processing system, the first physical object in the first video content; determining, by the processing system in accordance with an image salience detection algorithm, that the first physical object is deemed to be a non- essential object; performing, by the processing system, the at least the first visualization action to modify the first video content, wherein the at least the first visualization action comprises retaining only an image of the first user in the first video content in accordance with the first configuration setting when it is determined that the first physical object is the non-essential object, wherein the retaining removes all physical objects including the first physical object from the first video content; and transmitting, by the processing system, first rendering information including the first video content that is modified to the second communication system of the second user.
           
Conclusion                           
            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571-270-1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/AMAL S ZENATI/Primary Examiner, Art Unit 2656